Citation Nr: 1013014	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss for the period from 
December 28, 2005 until April 2, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss for the period beginning April 3, 
2007.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel

INTRODUCTION

The Veteran had active service from October 1965 until 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board previously considered this appeal in July 2009 and 
remanded the claim for additional development.  As will be 
discussed in detail below, the RO/Appeals Management Center 
(AMC) substantially complied with all Board directives.  
After completing the necessary development; however, the 
RO/AMC continued denial of the benefits sought.  As such, 
this matter is properly returned to the Board for appellate 
consideration.  

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record, the Board 
must remand the TDIU issue under Rice. Id.

Therefore, the issue of entitlement to TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.






FINDINGS OF FACT

1.  For the period from December 28, 2005, until April 2, 
2007, the Veteran's hearing loss disability was manifested 
by level IV hearing acuity in the right ear and by level IV 
hearing acuity of the left ear.  

2.  For the period beginning April 3, 2007, the Veteran's 
hearing loss disability was manifested by level VII hearing 
acuity in the right ear and by level IX hearing acuity in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability, for the period 
December 28, 2005 until April 2, 2007, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, 
VII, Diagnostic Code 6100, 4.86 (2009).

2.  The criteria for an increased 50 percent evaluation for 
bilateral hearing loss disability have been met for the 
period beginning April 3, 2007. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in April 2006, August 
2009, September 2009 and January 2010 that fully addressed 
all notice elements.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records.  The 
Veteran was also afforded VA examinations in connection with 
his claim.  

The Board notes that the claim was previously remanded in 
July 2009 in part to obtain the report from a March 2005 
audiogram which was referred to in other VA records.  Upon 
remand, the RO specifically requested the Veteran provide 
information on all VA and non-VA treatment so they could 
locate the March 2005 audiogram.  The Veteran replied to 
this letter in September 2009 and enclosed a copy of the 
most recent September 2009 VA audiogram.  The Veteran noted 
that he called VA and was informed this was the only copy in 
the computer and he therefore was sending everything he 
received from VA and Bay Pines.  The RO also obtained all VA 
outpatient treatment records from September 2004 until 
November 2009.  The March 2005 audiogram was not available 
in those treatment records.  Although the March 2005 
audiogram was not obtained, the Board is satisfied that 
there was substantial compliance with its July 2009 remand 
directives as both the RO and the Veteran undertook steps to 
locate this record. See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Any further searches would be futile and would only 
unnecessarily delay adjudication of the claim, particularly 
when the RO and Veteran have submitted other records from 
which the Board can evaluate the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for bilateral hearing loss.  By way of 
history, the RO granted service connection for bilateral 
hearing loss in a June 2006 rating decision.  At that time a 
10 percent evaluation was assigned under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Veteran contends the current 
rating evaluation does not accurately reflect the severity 
of his disability.  During the pendency of the appeal, the 
RO granted an increased 40 percent evaluation effective 
April 3, 2007.  Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal and consists of the following 
questions: 1) whether an evaluation in excess of 10 percent 
is warranted from December 28, 2005 (the effective date of 
the grant of service connection) until April 2, 2007, and 2) 
whether an evaluation in excess of 40 percent is warranted 
for the period beginning April 3, 2007.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity levels designated from Level I, for 
essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment 
for VA purposes must be conducted by a State-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect. 38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment. 38 C.F.R. § 4.85(d). 



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.



	(CONTINUED ON NEXT PAGE)

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIA, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic 
code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  

The record includes a December 2004 VA record which is in 
graphical format.  Significantly, this record predates the 
December 28, 2005, effective date which was based upon the 
date of receipt of the Veteran's claim.  See 38 C.F.R. 
§ 3.400.  As the Veteran has not challenged the effective 
date for the grant of service connection, these audiograms 
have little bearing on the current evaluation.  Fenderson v. 
West, 12 Vet. App. 119 (1999)(holding that in evaluating 
claims stemming from the initial assignment of the 
disability rating, the severity of his service-connected 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time to 
allow for staged ratings).  While the prior audiograms show 
audiological findings they are not indicative of the 
severity of the hearing loss around December 2005.   

The Veteran was afforded a VA examination in May 2006, to 
assess the severity of the Veteran's hearing loss 
disability. The results, in puretone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61.25
LEFT
55
60
70
75
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of IV in the right ear and IV in the 
left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation IV in the left ear and IV of the right ear 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100. 

Significantly, the Veterans findings for the both ears 
clearly meet the criteria of 38 C.F.R. § 4.86 as the 
evaluation of all frequencies is 55 decibels or more.  
Accordingly, applying the Veteran's findings to Table VIA 
results in a designation of IV in the right ear and V in the 
left ear.  This designation is clearly less than the 
application of the Veteran's findings to Table VI and would 
not result in a higher evaluation.  

The Veteran was afforded another VA examination April 30, 
2007; however, the examiner only indicated that the 
Veteran's speech reception and puretones were too unreliable 
to score.  Although the Veteran was reinstructed and several 
different earphones were used the behavioral responses were 
not consistent with the voluntary responses.  

The Veteran was afforded a VA examination in September 28, 
2009, to assess the severity of the Veteran's hearing loss 
disability. The results, in puretone thresholds, in 
decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
70
75
70
LEFT
70
75
75
75
73.75

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 50 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of VII in the right ear and either a 
VIII or IX in the left ear, depending on how the figure is 
rounded.  Resolving all doubt in the Veteran's favor, the 
Board rounds the 73.75 average up to 74 and therefore the 
numeric designation of an IX in the left ear is appropriate.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
IX in the left ear and VII of the right ear requires the 
assignment of a 50 percent evaluation under Diagnostic Code 
6100. 

Significantly, the Veterans findings for the both ears 
clearly meet the criteria of 38 C.F.R. § 4.86 as the 
evaluation of all frequencies is 55 decibels or more.  
Accordingly, applying the Veteran's findings to Table VIA 
results in a designation of VI in the right ear and VI in 
the left ear.  This designation is clearly less than the 
application of the Veteran's findings to Table VI and would 
not result in a higher evaluation.  

In the December 2009 rating decision, the RO assigned the 
increased 40 percent rating based upon the September 28, 
2009 VA examination findings, as they rounded the 73.75 down 
to a 73.  Significantly, in this rating decision the RO 
assigned an effective date of April 3, 2007, for this 
increase based upon the Veteran's testimony at his RO 
hearing that his hearing had worsened.  As noted above, the 
April 2007 VA examination results were not recorded.  The 
Board is relying on the same September 28, 2009 VA 
examination to support the grant of a 50 percent evaluation.  
As the RO had provided the Veteran the benefit of the doubt 
in the assignment of the effective date, and there is no 
other evidence which would otherwise indicate the Veteran's 
hearing had not worsened at the time of the April 3, 2007, 
effective date, the Board finds the 50 percent evaluation 
will be effective April 3, 2007.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered and 
assigned the staged ratings as described above.  No further 
staged ratings are warranted at the present time.

The Board has considered whether this is an exceptional case 
where the schedular disability rating is  found to be 
inadequate and whether consideration of an extra-schedular 
disability rating should be made under. 38 C.F.R. § 
3.321(b)(1).  In this case, as was already noted in the 
Introduction section of this decision, the matter of TDIU is 
being remanded below.  As will be explained in the Remand 
section, the issue of assigning an extra-schedular rating is 
part and parcel of the TDIU claim.  

In sum, the preponderance of the evidence is against a 
schedular evaluation in excess of 10 percent prior to April 
2, 2007.   Beginning April 3, 2007, however, an increased 50 
percent evaluation is granted.  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss for the period from December 28, 2005, until April 2, 
2007, is denied.

An evaluation of 50 percent for bilateral hearing loss for 
the period beginning April 3, 2007, is granted. 


REMAND

A review of the record reflects that further development is 
necessary.  Specifically, the U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not 
a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of 
a claim or, if a disability upon which entitlement to TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation. Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating 
based on individual unemployability as a result of that 
disability is warranted. Id at 455.

In the present case, the clearly reflects that the Veteran 
indicated during VA outpatient treatment visits that he was 
laid off form his employment due to the economy.  
Significantly, in his January 2007 Substantive Appeal (Form 
VA 9), the Veteran wrote that his hearing impairment was a 
hindrance that affected his employment as a salesman.  
Similarly, during the April 2007 RO hearing, the Veteran 
indicated that his hearing affects his ability to deal with 
clients and he lost some clients because of his difficulty 
hearing.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU). See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim. This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. 
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice- connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 38 
C.F.R. § 4.16(a).  If there is only one such disability, it 
must be rated at 60 percent or more; if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability. 38 C.F.R. § 4.16(b). See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a 
bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  He 
alleges that his service-connected hearing loss has 
prevented him from obtaining gainful employment.  At the 
present time, the Veteran is in receipt of service 
connection for hearing loss, rated as 50 percent disabling, 
and for tinnitus, rated as 10 percent disabling, and for 
chronic otitis externa, rated as 10 percent disabling.  

Following the above development, the RO should determine 
whether an extra schedular evaluation is warranted under 
38 C.F.R. § 3.321 due to any marked interference with 
employment caused by the service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU, as well as a 
claim for an extra schedular rating due to 
the service-connected hearing loss.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU 
and an extra schedular rating, including 
the conduct of any appropriate VA 
examinations to discuss the impact of the 
Veteran's hearing loss disability on his 
ability to work.  The RO should also 
consider submission of the claim to the 
Under Secretary for Benefits or Director 
of Compensation and Pension Service for 
extra- schedular consideration, if 
appropriate.  The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

3.  When the development requested has 
been completed, The Agency of Original 
Jurisdiction (AOJ) should adjudicate the 
claim for a TDIU rating and the claim for 
an extra schedular rating due to any 
marked interference with employment.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


